DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-7 and 11-20 allowed.

The following is an examiner’s statement of reasons for allowance: Torkildsen (US 2013/0186354) teaches an engine having a first piston in a first cylinder with a combustion chamber, and a second non-fired piston in a second cylinder that is not fluidly coupled to the first cylinder.  Yaron (US 2009/0179424) teaches an engine having combustion cylinders and displacement cylinders having a piston that is not fired upon.  Nohira et al (US 4,168,678) teaches a first cylinder having a fired piston, and a second cylinder with an unfired piston, with the unfired piston being in fluid communication with the first cylinder.  The prior art does not teach or render obvious an engine having a first fired piston in a first cylinder and having a combustion chamber and a second piston that is unfired in a second cylinder and does not effectuate fluid transfer between the second cylinder and the combustion chamber, the second piston including a mass that tunes a vibrational characteristic of the internal combustion engine, a crankshaft coupled with the first piston and the second piston via a first crank journal and a second crank journal respectively as recited in independent claims 1, 12 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747